          19-01083-scc          Doc 3-1       Filed 05/10/19       Entered 05/10/19 15:08:20           Main Document
                                                                  Pg 1 of 1
                                          UNITED STATES BANKRUPTCY COURT
                                               Southern District of New York
In re: Runway Liquidation Holdings, LLC, et al.,                               Bankruptcy Case No.: 17-10466 (SCC)

Runway Liquidation, LLC,
                                                        Plaintiff,             Adv. Proc. No. 19í01083 (SCC)
         -against-

Trade Harvest Industrial Limit,
                                                        Defendant.

                        SECOND SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                  IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of service of this summons, except
that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days:
 Address of Clerk:                                                      Clerk of Court
                                                                        United States Bankruptcy Court
                                                                        Southern District of New York
                                                                        One Bowling Green
                                                                        New York, New York 10004-1408
At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

 Name and Address of Plaintiff’s Attorney:                               Beth E. Levine
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                         780 Third Avenue, 34th Floor
                                                                         New York, NY 10017í2024
                                                                         Email: blevine@pszjlaw.com
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will
be held at the following time and place:
 United States Bankruptcy Court                                                Room: Courtroom 623 – One Bowling Green
 Southern District of New York                                                 New York, NY 10004-1408
 One Bowling Green                                                             Date and Time: To De Determined
 New York, NY 10004-1408
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT
BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE
COMPLAINT.

                                                                         /s/      Vito Genna
                                                                               Clerk of the Bankruptcy Court

       May 10, 2019                                                  By:        /s/ Humberto Cales
           Date                                                                         Deputy Clerk
